Title: To James Madison from William Riggin, 6 October 1802
From: Riggin, William
To: Madison, James


					
						Sir.
						Trieste 6th. Octor. 1802
					
					I received on the 28 Ulto. the Honor of your letter dated the 18 March covering a Commission 

which the Executive of the United States has been pleased to confer on me, as Consul for this port.
					I accept with sentiments of real gratitude, this important trust and I beg leave to offer, 

through you my sincere acknowledgments to the President for the Honor of his confidence which I shall 

with an invariable Zeal endeavour to merit.
					I have exhibited my credentials to the Government of this place to be forwarded to the Court 

of Vienna and ratified accordingly.  When I have notice of this being effected, I shall again do myself 

this Honor.  In the mean time I am with sentiments of the highest respect Sir, Yr. most obt. Servt.
					
						Will. Riggin
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
